        Case 1:20-cv-07926-JMF Document 16 Filed 12/08/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

DANIEL ZARABI, Individually and On         Case No. 1:20-cv-07926-JMF
Behalf of All Others Similarly Situated,

                             Plaintiff,

              v.

GOLAR LNG LIMITED, IAIN ROSS, and
EDUARDO NAVARRO ANTONELLO,

                             Defendants.


  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
          Case 1:20-cv-07926-JMF Document 16 Filed 12/08/20 Page 2 of 2




        NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

 41(a)(1)(A)(i), Plaintiff Daniel Zarabi (“Plaintiff”) hereby voluntarily dismisses the above-

 captioned action, without prejudice to his ability to participate as a class member in any other

 class action alleging substantially similar claims against the defendants herein. As grounds

 thereof, Plaintiff states that no opposing party has either served an answer or a motion for

 summary judgment.

                                               Respectfully submitted,

 DATED: December 7, 2020                       GLANCY PRONGAY & MURRAY LLP

                                               By: /s/ Gregory B. Linkh
All motions are moot. All conferences are      Gregory B. Linkh (GL-0477)
vacated. Movant Richard T. Brown's motion      230 Park Ave., Suite 530
for appointment as lead plaintiff and for      New York, NY 10169
appointment of Glancy Prongay & Murray         Telephone: (212) 682-5340
LLP as lead counsel, ECF No. 8, is deemed      Facsimile: (212) 884-0988
withdrawn. See ECF No. 12. The Clerk of        glinkh@glancylaw.com
Court is directed to terminate ECF No. 8 and
terminate this case. SO ORDERED.                      and

                                               Robert V. Prongay
                                               Charles H. Linehan
                                               Pavithra Rajesh
             December 8, 2020                  1925 Century Park East, Suite 2100
                                               Los Angeles, CA 90067
                                               Telephone: (310) 201-9150
                                               Facsimile: (310) 201-9160

                                               Counsel for Plaintiff Daniel Zarabi

                                               THE LAW OFFICES OF FRANK R. CRUZ
                                               Frank R. Cruz
                                               1999 Avenue of the Stars, Suite 1100
                                               Los Angeles, CA 90067
                                               Telephone: (310) 914-5007

                                               Additional Counsel




                                                  1
